538 Pa. 1 (1994)
645 A.2d 811
Jeffrey SCHMOYER, a minor, by his parents, Richard and Joan SCHMOYER and Richard and Joan Schmoyer, in their own right, Petitioners,
v.
MEXICO FORGE, INCORPORATED and Markley Farms Swim Club and Raymond Hale, Additional Defendant,
v.
ZENITH LABORATORIES, INC.
Mexico Forge, Inc., Cross-Petitioner.
Supreme Court of Pennsylvania.
July 21, 1994.

ORDER
PER CURIAM.
AND NOW, this 21st day of July, 1994, the Petition for Allowance of Appeal of Jeffrey, Richard and Joan Schmoyer along with their Application for Relief under Pa. R.A.P. 123 are hereby granted and the Opinion and Judgment of the Superior *2 Court is reversed to the extent that it affirmed the order of the Court of Common Pleas of Philadelphia County directing a verdict in favor of Mexico Forge, Inc. The manufacturer of a mass produced product, in this case a Spin-Around, is not protected by the Pennsylvania 12 year statute of repose, 42 Pa.C.S. § 5536(a), and a directed verdict should not have been entered in favor of Mexico Forge, Inc., the manufacturer. Noll v. Paddock Pool Builders, Inc., 537 Pa. 274, 643 A.2d 81 (1994); McConnaughey v. Building Components, Inc., 536 Pa. 95, 637 A.2d 1331 (1994).
The cross-petition for allowance of appeal filed by Mexico Forge, Inc. is denied but this matter is remanded to the Superior Court so it may decide the issues raised by Mexico Forge, Inc., in its appeal to that court but left undecided because of the Superior Court's disposition of the statute of repose issue.
Mr. Justice Montemuro is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of Mr. Justice Larsen, see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.